DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 04/05/2021 have been fully considered but they are not persuasive. 

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

	In response to applicants argument “”. It is respectfully disagreed since it should be note that Yamaguchi teaches that for on a display system the clock signals can provide extra pulses at the beginning of the vertical blanking period while not providing or suppressing the application of the clock signal on the rest of the vertical blanking period and this teaching would be applicable to the first clock signal on Li and the second clock signal one being the inverted clock of the other.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 and 8-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li (US 2012/0068994) in view of Yamaguchi (US 2011/0169789).


    PNG
    media_image1.png
    608
    596
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    518
    864
    media_image2.png
    Greyscale



As per claim 1, Li teaches “A display apparatus comprising: a display panel  comprising a pixel which is connected to a gate line and a data line (Figure 1 display panel 100 having pixels on the array 133 connected to gate lines SC and data lines from the source driver 120); a gate driver (Figure 1 gate driver 135) configured to generate a gate signal that swings between a gate-on voltage and a gate-off voltage and to provide the gate line with the gate signal (Figure 4 gate driver generates gate signals SC that swing between low and high); and a gate controller configured to generate a first clock signal and a second clock signal based on a clock control signal  and to provide the gate driver with the first and second clock signals (Figure 1 gate controller 110 generating first clock signal CKB and second clock signal CK which are provided to the gate driver 135),  wherein, during an active period, each of (Figure 4 as can be seen the first and second control signals have an opposite phase and a plurality of pulses at least during the active period DP), and wherein, during a second portion of the vertical blanking period, both of the first and second clock signals have a low level simultaneously” (Figure 4 as can be seen both of the first and second clock signals have a low level during the second portion).
Li seems to not explicitly disclose “wherein, during an active period and a first portion of a vertical blanking period following the active period, each of the first and second clock signals has a plurality of pulses and the second clock signal has a phase different from the first clock signal”.

    PNG
    media_image3.png
    609
    846
    media_image3.png
    Greyscale


However, Yamaguchi on the other hand teaches “wherein, during an active period and a first portion of a vertical blanking period following the active period, each of the first and second clock signals has a plurality of pulses and the second clock signal has a phase different from the first clock signal” (Figures 2,4 and 8 all the clock signals that are to be supplied to shift registers continue at the same phase as in the active period for a portion at the beginning of a vertical blanking period).
	It would have been obvious to one of ordinary skill in the art to modify Li’s device to include Yamaguchi’s teaching of having a plurality of pulses at the beginning of the vertical blanking period for all clock signals while maintaining the same phase as in the active period and mask the clock signal for the rest of the vertical blanking period  and the duration of early and late portions corresponding to horizontal periods because such a modification is based on the use of known techniques to improve similar devices in the same way. More specifically, Yamaguchi’s display device is comparable to Li’s display device because both are display devices. Therefore, it would have being obvious to a person with ordinary skill in the art to modify Li’s display device to include Yamaguchi’s teaching described above with the predictable result of  improving display quality.

As per claim 8, Li as modified teaches  “wherein, during the active period (Li Figure 4 the clock signals have a plurality of pulses during the active period) and the first portion of the vertical blanking period, the clock control signal has a plurality of control pulses (Yamaguchi Figure 2 as can be seen during the active period and a first portion of the vertical blanking period the clock signal has a plurality of pulses), and wherein, during the second portion of the vertical blanking period, the clock control signal has the low level “(Li Figure 4 as can be seen the on the second portion of the vertical blanking period the clock signal has a low level:).

	As per claim 9, Li as modified teaches “further comprising: a timing controller configured to generate the clock control signal” (Figure 1 timing controller 110 generates the clock signals CK and CKB). 

As per claim 10, the modification of Li consequently teaches “wherein the timing controller is configured to mask control pulses of an original clock control signal in the second portion of the vertical blanking period and to not mask control pulses of the original clock control signal in the first portion of the vertical blanking period, to generate the clock control signal” (Li Figure 4 and paragraph [0035-0036] shows that the timing controller masks the clock control signals only during the vertical blanking period and not during the active period, and as can be seen in Yamaguchi Figure 2, the clock signal is masked during the second portion of the vertical blanking period and is not masked on at least a portion of the first portion).
   
	As per claim 11, Li as modified teaches “wherein, during the active period and the first portion of the vertical blanking period, the second clock signal has a phase opposite to the first clock signal” (Yamaguchi Figures 2,4 and 8 it is clearly shown that the phase of the signal is maintained during the vertical blanking period for all clock signals meaning that since Li clock signals Figure 4 are already not in phase with each other they will not be in phase on the vertical blanking period since the phase is maintained as thought by Yamaguchi ).

As per claim 12, Li as modified teaches “wherein, during the vertical blanking period, each of the first and second clock signals has an ON period having a high level and an OFF period having the low level, and the ON period is shorter than the OFF period” (Li Figure 4: Yamaguchi Figures 2,4 and 8; after applying the teaching of Yamaguchi into lee the resulting timing will result on a longer period of the clock having an off voltage during the whole vertical blanking period than having an on voltage).
Claims 13-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over in Li in view of Yamaguchi further view of Cho (US 2013/0335392).

    PNG
    media_image4.png
    830
    586
    media_image4.png
    Greyscale



    PNG
    media_image5.png
    615
    864
    media_image5.png
    Greyscale

As per claim 13, Li seems to not explicitly disclose “wherein the gate line is an n-th gate line, the gate signal is an n-th gate signal, where n is a natural number, the gate driver comprises a plurality of shift registers including a (n-l)-th shift register, a n-th shift register, a (n+1)-th shift register and a (n+2)-th shift register, each of the plurality of shift registers having an output terminal connected to a respective gate line” , “wherein the n-th shift register comprises: a first clock terminal, a second clock terminal, a first input terminal, a second input terminal, a third input terminal, a first voltage terminal, a second voltage terminal, a carry terminal that outputs a carry signal, and the output terminal connected to the n-th gate line; wherein during the active period: the first clock 
However, Cho on the other hand teaches “wherein the gate line is an n-th gate line, the gate signal is an n-th gate signal, where n is a natural number (Cho Figure 2 gate lines GL1-GLm receive gate signals from the terminal OT1 of the shift registers), the gate driver comprises a plurality of shift registers including a (n-1)-th shift register (Cho Figure 2 shift register connected to GL1), a n-th shift register (Cho Figure 2 shift register connected to GL2), a (n+1)-th shift register (Cho Figure 2 shift register connected to GL3) and a (n+2)-th shift register (Cho Figure 2 shift register connected to GL4 not shown in the drawing however it is cleat but it follows the same interconnection logic as the others shown on the figure), each of the plurality of shift registers having an output terminal connected to a respective gate line (Cho Figure 2 all shift registers are connected to the respective gate lines GL), wherein the n-th shift register comprises: a first clock terminal (Cho Figure 2 first clock terminal CT1), a second clock terminal (Cho Figure 2 second clock terminal CT2), a first input terminal (Cho Figure 2 first input terminal IN1), a second input terminal (Cho Figure 2 second input terminal IN2), a third input terminal (Cho Figure 2 third input terminal IN3), a first voltage terminal (Cho Figure 2 first voltage terminal VT1), a second voltage terminal (Cho Figure 2 second voltage terminal VT2), a carry terminal that outputs a carry signal (Cho Figure 2 carry terminal OT2), and an output terminal connected to an n-th gate line (Cho Figure 2 output terminal OT1 connected to the gate line GL2); wherein during the active period: the first clock terminal receives the second clock signal (Cho Figure 2 the first clock terminal CT1 receives the second clock signal CK); the first input terminal receives an (n-1)-th carry signal outputted from the (n-1)-th shift register (Cho Figure 2 First input terminal IN1 receives the carry from the previous stage shift register); the second input terminal receives an (n+1)-th carry signal outputted from the (n+1)-th shift register (Cho Figure 2 second input terminal IN2 receives the carry from the next shift register stage); and the third input terminal receives an (n+2)-th carry signal outputted from the (n+2)-th shift register (Cho Figure 2 the third input terminal receives the carry from the second next shift register).
	It would have been obvious to one of ordinary skill in the art to modify Li’s display device to include Cho’s shift register configuration and shift register internal circuitry because such a modification is the result of simple substitution of one known element for another producing a predictable result. More specifically, Li’s shift registers and Cho’s shift registers perform the same general and predictable function, the predictable function being sequentially supplying the gate signals to the gate lines. Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself that is in substitution of Li’s shift registers by replacing it with Cho’s shift registers configuration. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. 





As per claim 14, Li as modified teaches “wherein the first voltage terminal receives a first gate-off voltage VSS1 having a first low level corresponding to a discharge level of the gate signal” (Cho Figure 2 voltage terminal VT1 receives VSS1).

As per claim 15, Li as modified teaches wherein the second voltage terminal receives a second gate-off voltage VSS2 having a second low level lower than the first low level, the second low level corresponding to a discharge level of a control node Q in the n-th shift register (Cho Figure 2 second voltage terminal VT2 receives voltage VSS2: paragraph [0049] the voltage VSS2 is lower than VSS1 corresponding to the discharge level of the control node of the shift register).

As per claim 16, Li as modified teaches wherein the n-th shift register comprises a buffer circuit part (Cho Figure 3 buffer 210), a pull-up circuit part (Cho Figure 3 pull-up circuit part 230), a carry circuit part (Cho Figure 3 carry circuit part 240), a first control pull-down circuit part (Cho Figure 3 first pull-down circuit part 250), a second control pull-down circuit part (Cho Figure 3 second pull-down circuit part 285), a control holding circuit part (Cho Figure 3 control holding circuit part 283), an output pull-down circuit part (Cho Figure 3 output pull down part 260), an output holding circuit part (Cho Figure 3 output holding circuit part 281)  and a carry holding circuit part (Cho Figure 3 carry holding circuit part 211).

As per claim 17, Li as modified teaches wherein the buffer circuit part is configured to transfer the (n-1 )-th carry signal to the control node Q (Cho Figure 3 the buffer has is configured to transfer the (n-1) carry signal to the control node), and comprises a transistor T4 including a control electrode and an input electrode connected to the first input terminal (Cho Figure 3 the buffer has a transistor T4 where the control electrode and the input electrode are connected to the first input terminal), and an output electrode connected to the control node Q (Cho Figure 3 output electrode O connected to the control node), wherein when the buffer circuit part receives a gate-on voltage VON of the (n-1 )-th carry signal CRn-1, a first voltage corresponding to the gate-on voltage VON is applied to the control node Q (Cho Figure 3 the buffer receives the gate on voltage carry signal CRn-1 and the voltage First voltage corresponding to the gate on voltage is applied to the control node).

As per claim 18, Li as modified teaches wherein the carry circuit part is configured to output an gate-on voltage VON of the second clock signal received in the first clock terminal as an n-th carry signal in response to a high voltage of the control node Q, the n-th carry signal being outputted through the carry terminal of the n-th shift register (Cho Figure 3 the carry circuit part 540 is configured to output the gate on voltage of the second clock signal CK which is  inputted on the first clock terminal CT1 as an nth carry signal of the nth shift register).

(Cho Figure 3 first and second pull down parts 250 and 285 respectively are configured to sequentially discharge the control node to VSS2 in response to CR(n+1) and CR(n+2) carry signals provided by the (n+1) and n(+2) shift registers).

As per claim 20, Li as modified teaches wherein the first control pull-down part includes a transistor T9 having a control electrode connected to the second input terminal (Cho Figure 3 first control pull down part 250 has a transistor T9 having a control electrode connected to the second input terminal IN2), an input electrode connected to the control node Q and an output electrode connected to the second voltage terminal (Figure 3 transistor T9 has the input electrode connected to the control node and the output electrode connected to the second terminal), wherein when the gate-on voltage VON of the (n+1 )-th carry signal is applied to the second input terminal in a (n+1)-th horizontal period (Cho Figure 3 the gate on voltage of the CR(n+1) signal is applied to the IN2 terminal in the horizontal period), the transistor T9 is configured to discharge the control node Q to the second gate-off voltage VSS2 (Cho Figure 3 the T9 transistor is configured to discharge the control node to the VSS2 voltage).

Allowable Subject Matter
s 2-3 and 5-7 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN MORALES whose telephone number is (571)270-5797.  The examiner can normally be reached on 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BENJAMIN MORALES/
Patent Examiner
Art Unit 2624



/KENT W CHANG/Supervisory Patent Examiner, Art Unit 2624